DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 11/19/2021.
Claim 6 is cancelled. Claims 1, 19, and 20 are amended. Claims 1-5 and 7-20 are considered in this Office Action. Claims 1-5 and 7-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments and arguments overcome the 35 U.S.C. 103 rejection.

Response to Arguments
Applicant’s arguments regarding 101 rejections have be considered, but are not persuasive.  
Applicant asserts that the independent claims have been amended to incorporate the subject matter of allowable claim 10. The Examiner indicates in the Office Action that the subject matter of claim 10 would be allowable if written to overcome the rejection under this section. Claim 10 recites "wherein the at least one of the display objects determined to be the accentuated display target is the blank region for which a measurement value obtained between the execution times satisfies a predetermined requirement." Therefore, it is submitted that this limitation, in combination with the other limitations directs the claims to a practical application. The examiner respectfully disagrees. It is first noted by the examiner and per communication record mailed on 12/15/2021, the examiner noted that the recited limitations do not integrated into a practical application. Further, the additional elements that 
Next, the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate the abstraction of given limitations. Further, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The human mind and with an aid of a pen and paper can perform the functions claimed. The examiner notes that the following can be done in the human mind and by a pen or paper identify, based on past performance information, products that may have been involved in some error (abnormal situation). The diagram chart has a polygonal line for each product. Each polygonal line shows relation between step and execution time. When the flow of products becomes irregular due to a cause such as the occurrence of fluctuations in a processing period in a given step or the occurrence of product overtaking (such that a given product is removed in a given step and a product loaded later than the product flows ahead of the product), any of the blank regions on the diagram chart may be unnaturally increased or reduced in size. When the irregular flow occurs frequently, numerous such blank regions are observed on the diagram chart. Therefore, in production management, management of a situation between steps and a situation between products in the same step is an important management item. It can be considered that at least one of the shape and size of the blank region depends on such a situation.
Furthermore,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical 
Accordingly, Applicant’s arguments regarding 101 rejections are not persuasive, and therefore rejection is maintained. An updated 101 rejection will address applicant’s amendments. 

In response to Applicant’s amendments to claims 1, 19, and 20, applicant amendments and arguments overcome the 35 U.S.C. 103 rejection. Rejection withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claim 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claim 1-5 and 7-18) and the method (claims 19) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture, process). Thus, Step 1 is satisfied. However claim 20 is not in one of the four statutory categories of invention.  Claim 20 recites “A computer program for causing a computer to perform the steps” embodying various instructions.  Claim 20 lacks any physical/hardware elements that would render the computer architecture as a machine or article of manufacture. Instead, the “A computer program” is capable of being embodied as software per se (See Applicant’s Drawing figure 2), which does not fall within one of the statutory categories of subject matter, and therefore claimed invention fails to satisfy Step 1 of the eligibility inquiry.  Examiner suggests amending to incorporate hardware limitation (such as a non-transitory medium) to the Claim. Since the computer program could feasibly be amended to incorporate hardware limitations, this embodiment is further analyzed along with the method under Step 2 of the eligibility inquiry.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The recitation of generic computer components does not negate the abstraction of given limitations. Further, the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in claim 1, are: A production management supporting system, comprising: shows, for each product loaded in a production line in which a plurality of steps are performed, an execution time of each of the steps; and a processor :perspectives;Claims 19 and 20 recite sustainably the same limitations as claim 1 and therefore are subjected to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, processor, one or more user interface, storage including one or more memory, display data onto an interface and a computer program for causing a computer to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 1 and paras. 0015-117 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, processor, one or more user interface, storage including one or more memory, display data onto an interface and a computer program for causing a computer, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 1 and paras. 0015-117) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Regarding claims 2-18, recite additional elements such as processor, receiving data, and displaying data. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, processor, user interface, storing portion including one or more memory, display data onto an interface and a computer program for causing a computer to implement the abstract idea. these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 1 and paras. 0015-117 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. In regard to step 2B, the additional limitations are recited at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 1 and paras. 0015-117) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount 
The dependent claims 2-5 and 7-18 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea  

Examiner Notice
Regarding claims 1-5 and 7-20, the claims would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030187533 A1
Process managing apparatus for managing production process including production fluctuation process
Ichikawa, Yoshimasa
US 20070168067 A1
Production schedule creation device and method, production process control device and method, computer program, and computer-readable recording medium
Yaji; Yasuhito et al.

MANUFACTURING LINE DESIGNING APPARATUS AND MANUFACTURING LINE DESIGNING METHOD
Ishibashi; Hisaya et al.
US 20190227529 A1
PRODUCT PRODUCTION MANAGEMENT SYSTEM
IIDA; Makoto et al.
US 20150097840 A1
VISUALIZATION METHOD, DISPLAY METHOD, DISPLAY DEVICE, AND RECORDING MEDIUM
Nishimura; Takehiko et al.
US 20180356804 A1
MANAGEMENT SYSTEM AND MANAGEMENT METHOD
OKA; Minoru et al.
US 20160005298 A1
ABNORMALITY DETECTION SYSTEM, DISPLAY DEVICE, ABNORMALITY DETECTION METHOD, AND RECORDING MEDIUM
Takahashi; Kazuki et al.
US 20060136085 A1
System and method for optimization of product throughput
Steinhilper; Eric A. et al.
US 6546300 B1
Production/manufacturing planning system
Fukuda; Etsuo et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683